Citation Nr: 0118588	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-12 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $7,276.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.  The appellant in this case is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations of the Department of Veterans Affairs 
(VA) Fort Harrison Regional Office's (RO) Committee on 
Waivers and Compromises (the Committee) which denied waiver 
of recovery of an overpayment of death pension benefits on 
the basis that the appellant had committed bad faith in the 
creation of the debt.


REMAND

A review of the record indicates that the appellant was 
originally charged with an overpayment of death pension 
benefits in the amount of $484.  It appears that this debt 
stemmed from the fact that the RO issued her a replacement 
check, after she claimed that she had not received her 
monthly pension check for January 1998.  In fact, records 
reveal that she cashed both the original and the replacement 
check.  

Thereafter, the RO discovered that the appellant had received 
wage income beginning in 1994, which she had not previously 
reported to VA.  At the request of the RO, the appellant's 
employer certified that she had been paid approximately 
$10,000 annually through 1998.  Based on this information, 
the RO retroactively terminated her death pension benefits, 
effective February 1, 1994, resulting in an overpayment of 
benefits in the amount of $27,516.  Considering the original 
$484 overpayment, the total amount of her indebtedness to VA 
was calculated to be $28,000.

By October 1999 decision, the Committee denied waiver of 
recovery of the $28,000 overpayment, finding that the 
appellant had exhibited bad faith in the creation of the 
debt.  In particular, the Committee found that she had 
provided false statements of no income to VA, knowing that 
she would receive benefits to which she was not entitled.  

In November 1999, the appellant disagreed with the 
Committee's finding, claiming that she had only worked from 
May 1994 to December 1995.  She further indicated that she 
had no choice but to falsely report her income to VA as she 
had not been paid enough to support herself and her two high-
school age children.  

In support of her contention, the appellant submitted a 
statement from her former employer certifying that she had 
been employed from May 1994 to December 1995, earning 
approximately $10,000 annually.  The employer indicated that 
the previous certification had been erroneous, as the 
appellant had actually terminated her employment with them in 
December 1995.  

On receipt of this information, the RO apparently 
recalculated the amount of the appellant's indebtedness, 
finding that she had been overpaid in the amount of $7,276.  
By May 2000 Statement of the Case, the RO notified her of the 
amount of the new overpayment and indicated that waiver of 
recovery of that overpayment was precluded by law, based on 
their finding of bad faith.  

The appellant appealed the RO determination, indicating that 
she did not agree with how her overpayment had been 
calculated.  She further claimed that she was unable to repay 
the debt due to her disability and her lack of income and 
assets.  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that, when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that 
question prior to a decision on a request for waiver of the 
indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
VA General Counsel has reinforced this obligation by holding 
that where the validity of a debt is challenged, that issue 
must be developed before the issue of entitlement to waiver 
of the debt can be considered.  VA O.G.C. Prec. Op. No. 6-98 
(April 24, 1998), 63 Fed. Reg. 31,264 (1998).  

Further, the question of whether the overpayment at issue was 
properly created is inextricably intertwined with the issue 
pertaining to the appellant's entitlement to waiver of 
recovery of the overpayment.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.

As the issue now on appeal has been adjudicated solely as a 
claim of entitlement to a waiver of recovery of an 
overpayment of VA death pension benefits, additional action 
by the RO is required on the question of whether the debt at 
issue here was properly created.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should undertake an audit of 
the appellant's death pension account in 
order to provide the basis for the 
calculation of the overpayment at issue 
in this case.  The amounts of income and 
the periods in which the overpayment is 
based should be set forth.  

2.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.

3.  The RO should then adjudicate the 
issue of propriety of the creation of the 
overpayment of VA death pension benefits 
at issue.  If the issue is not resolved 
in the appellant's favor, the Committee 
should again consider her request for 
waiver of recovery of the overpayment in 
question.  

If any determination is adverse to the appellant, a 
supplemental statement of the case should be provided to the 
appellant and her representative setting forth a clear 
explanation of how the dollar amount of the overpayment was 
calculated, a citation to pertinent law and regulations, and 
detailed reasons and bases for the decision.  Then, the case 
should be returned to the Board, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court. This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).

 

